IN THE SUPREME COURT OF THE STATE OF NEVADA


                BARRY CRAIG MALONE,                                      No. 68487
                                  Appellant,
                              vs.
                THE STATE OF NEVADA,                                          FILED
                                  Respondent.
                                                                               JUN 2 7 2016


                                     ORDER DISMISSING APPEAL

                            This is an appeal from a district court order denying a
                postconviction petition for a writ of habeas corpus. Eighth Judicial
                District Court, Clark County; Carolyn Ellsworth, Judge.
                            Notice of entry of the challenged order was served on
                appellant and his counsel by mail on June 12, 2015. Because the notice of
                appeal was filed in the district court on July 20, 2015, four days beyond
                the relevant appeal period, see NRS 34.575(1); NRAP 26(c), and appellant
                has failed to demonstrate that he delivered the notice of appeal to a prison
                official for mailing on or before the expiration of the appeal period, see
                NEAP 4(d), we conclude that the notice of appeal was not timely filed.
                Therefore, we lack jurisdiction, see Lozada v. State, 110 Nev. 349, 352, 871
P.2d 944, 946 (1994), and we
                            ORDER this appeal DISMISSED.



                                                   vert.4;          J.
                                        Hardesty


                                           j.
                Saitta
SUPREME COURT
        OF
     NEVADA
                                                                                  •
(0) 1947A
                                                                                  kc)   a-cf.P2i
                 cc: Hon. Carolyn Ellsworth, District Judge
                      The Law Office of Dan M. Winder, P.C.
                      Terrence M. Jackson
                      Attorney General/Carson City
                      Clark County District Attorney
                      Eighth District Court Clerk
                      Barry Craig Malone




SUPREME COURT
        OF
     NEVADA


(0) 1947A    e                                     2